       Case 3:15-cv-03747-JD Document 477 Filed 09/18/20 Page 1 of 9




 1 EDELSON PC
   Jay Edelson (pro hac vice)
 2 Benjamin H. Richman (pro hac vice)
   Alexander G. Tievsky (pro hac vice)
 3
   350 North LaSalle Street, 14th Floor
 4 Chicago, IL 60654
   Telephone: (312) 589-6370
 5 Fax: (312) 589-6379
   jedelson@edelson.com
 6
   ROBBINS GELLER RUDMAN & DOWD LLP
 7
   Paul J. Geller (Pro Hac Vice)
 8 Stuart A. Davidson (Pro Hac Vice)
   Christopher C. Gold (pro hac vice)
 9 120 East Palmetto Park Road, Suite 500
   Boca Raton, FL 33432
10 Telephone: 561/750-3000

11 561/750-3364 (fax)
   pgeller@rgrdlaw.com
12
   LABATON SUCHAROW LLP
13 Michael P. Canty (pro hac vice)
   Corban S. Rhodes (pro hac vice)
14 140 Broadway

15 New York, NY 10005
   Telephone: (212) 907-0700
16 Fax: (212) 818-0477
   mcanty@labaton.com
17

18
     Counsel for plaintiffs
19

20 [Additional counsel appear on signature page.]

21                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
22                                SAN FRANCISCO DIVISION
23 In re FACEBOOK BIOMETRIC                         )   Master File No. 3:15-cv-03747-JD
24 INFORMATION PRIVACY LITIGATION                   )
                                                    )   CLASS ACTION
25                                                  )
     This Document Relates To:                      )   EMERGENCY MOTION FOR A
26                                                  )   TEMPORARY RESTRAINING ORDER AS
            ALL ACTIONS.                            )   TO LEVI & KORSINSKY LLP
27                                                  )
28


     EMERGENCY MOTION FOR TRO - 3:15-cv-03747-JD
       Case 3:15-cv-03747-JD Document 477 Filed 09/18/20 Page 2 of 9




 1          Pursuant to Federal Rules of Civil Procedure 23(d) and 65, Plaintiffs and the Class hereby

 2 move for a Temporary Restraining Order directing the law firm of Levi & Korsinky LLP to refrain

 3 from deceptive solicitation of class members. In support of their motion, they state as follows:

 4               1. This case is a certified class action in which the class settlement has been

 5   preliminarily approved. Notice to class members, approved by this Court, is scheduled to begin

 6   going out later today.

 7          2.      This morning, class counsel learned that the law firm of Levi & Korsinky LLP

 8 has been engaged in deceptive advertising to solicit class members to opt out of the settlement.

 9 Specifically, since September 11 2020, they have been running advertisements on Facebook

10 substantially in the following form (Declaration of Christopher L. Dore, ¶ 2, Ex. 1.) At least

11 800—and more likely tens of thousands—of people have already seen a version of the

12 advertisement.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     EMERGENCY MOTION FOR TRO - 3:15-cv-03747-JD                                                      -1-
       Case 3:15-cv-03747-JD Document 477 Filed 09/18/20 Page 3 of 9




 1          3.      Levi & Korsinky has also launched a website entitled “Sign up for a Facebook

 2 Illegal Facial Recognition Claim.” (Id. Ex. 2.)

 3          4.      Levi & Korsinky has an office within this district and at least one of its partners,

 4 Rosemary M. Rivas, is admitted to the bar of this Court.

 5          5.      These advertisements are deceptive and interfere with the fair administration of

 6 this certified class action. Because notice is going out starting today, there is an urgent need to

 7 protect the class by curtailing this deceptive communication.

 8          6.      “The standards for deciding whether to grant a temporary restraining order are

 9 like those the Court uses to decide whether to issue a preliminary injunction.” Choudhuri v.

10 Specialized Loan Servicing, No. 3:19-CV-04198-JD, 2019 WL 3323088, at *1 (N.D. Cal. July

11 24, 2019) (Donato, J.) “The Supreme Court has established that a plaintiff seeking a preliminary

12 injunction must establish that he is likely to succeed on the merits, that he is likely to suffer

13 irreparable harm in the absence of preliminary relief, that the balance of equities tip in his favor,

14 and that an injunction is in the public interest.” Id. These factors are met here, and a TRO should

15 issue.

16          7.      In the context of a TRO limiting class member communication, “the relevant

17 merits question is whether, pursuant to Federal Rule of Civil Procedure 23(d), the Court should

18 limit” communications with absent class members. Kater v. Churchill Downs Inc., 423 F. Supp.

19 3d 1055, 1061 (W.D. Wash. 2019). “Because class actions ‘present opportunities for abuse, ... a

20 district court has both the duty and the broad authority to exercise control over a class action and

21 to enter appropriate orders governing the conduct of counsel and the parties.’” Id. (quoting

22 Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 171 (1989)). “[T]he purpose of Rule 23(d)’s

23 conferral of authority is not only to protect class members in particular but to safeguard generally

24 the administering of justice and the integrity of the class certification process.” Cruz v. Redfin

25 Corp., No. 14-CV-05234-TEH, 2016 WL 2621966, at *1 (N.D. Cal. May 9, 2016) Accordingly,

26 “courts may prohibit and correct communication that is misleading, coercive, or discourages

27 participation in the lawsuit.” Id. (cleaned up).

28

     EMERGENCY MOTION FOR TRO - 3:15-cv-03747-JD                                                         -2-
       Case 3:15-cv-03747-JD Document 477 Filed 09/18/20 Page 4 of 9




 1          8.      The communications at issue here are highly misleading. The advertisements ask

 2 people to “sign up for a claim” with absolutely no explanation that the type of “claim” the

 3 advertisements are referring to. Opting out and filing one’s own lawsuit is very different from the

 4 type of claim that class members can file to receive their share of the class recovery. The

 5 advertisements are plainly designed to confuse class members into filling out Levi & Korsinky’s

 6 form instead of the real claim form.

 7          9.      The advertisements, which began running on September 11, have already been

 8 viewed by more than 800 people on Facebook, and the numbers are growing quickly. (Dore

 9 Decl. ¶ 2.) Many of the comments on the advertisement indicate that potential class members are

10 misunderstanding the nature of the advertisement (Id. Ex. 3) (“This seem totally legit”; “This is

11 odd. The last page asking for a signature is an exclusionary contract”; “There are two lines there

12 one to opt in, one to opt out of class action and file on your own with them still”; “By signing

13 this you opt out of the class action and the lawyers office for this ad does the case for you on an

14 individual level which pays out thousands times more then the $5 the class action will get you”;

15 “just your name, address, and phone number and it says from $200-$400”; “This confuses me”;

16 “One of the documents says, I accept to be excluded from the settlement. That doesnt sound

17 right. Shouldn’t it be included?”).

18          10.     Similarly, Levi & Korsinky’s website does not disclose on the first screen that

19 they are asking people to opt out of the class action. Rather, the site asks people to “Sign Up for

20 a Facebook Facial Recognition Claim” (emphasis added), and says that “Facebook may owe you

21 hundreds or thousands of dollars for illegally faceprinting your photos.” (Dore Decl. Ex 2.) Only

22 by scrolling down an entire page and reading the small type would a class member learn that

23 Levi & Korsinky are not involved in this case, and that people who fill out their form are actually

24 “sign[ing] up to pursue a claim separately with us.” Again, the use of the word “claim” and the

25 obfuscation of the real purpose of the website are specifically designed to induce class members

26 to believe that Levi & Korsinky’s form is the settlement claim form, so that Levi & Korsinky can

27 communicate directly with class members and induce them to opt out of the class settlement.

28

     EMERGENCY MOTION FOR TRO - 3:15-cv-03747-JD                                                      -3-
       Case 3:15-cv-03747-JD Document 477 Filed 09/18/20 Page 5 of 9




 1          11.     The problem here is compounded because there is a certified class. Indeed, it is

 2 black letter law that, once this Court certified the class, an attorney-client relationship between

 3 class counsel and the class was established. 2 McLaughlin on Class Actions §11:1 (12th ed.)

 4 (collecting cases); see also Kleiner v. First Nat’l Bank of Atlanta, 751 F.2d 1193, 1207 n.28

 5 (11th Cir.1985) (“At a minimum, class counsel represents all class members as soon as a class is

 6 certified.”). Accordingly “the applicable rules of Professional Conduct prohibit …

 7 communications with individual class members once a class action has been certified.” Kirola v.

 8 City & Cty. of San Francisco, No. C 07-03685 SBA, 2010 WL 3505041, at *1 (N.D. Cal. Sept.

 9 7, 2010); see also Jacobs v. CSAA Inter-Ins., No. C07-00362MHP, 2009 WL 1201996, at *3

10 (N.D. Cal. May 1, 2009) (restricting plaintiff’s counsel in separate action from soliciting class

11 members).

12          12.     Moreover, given that the settlement has received substantial press coverage, many

13 class members are at this very moment anticipating receiving a claim form that they can submit

14 to participate in the settlement, creating a situation that is rife for misunderstanding and

15 inadvertent loss of rights and money by class members.

16          13.     Because Levi & Korsinky’s communications with represented absent class

17 members are misleading and designed to discourage those class members from participating in

18 this settlement, Plaintiffs are extremely likely to succeed on the merits, and a TRO is warranted.

19          14.     Second, Plaintiffs and Class Members are likely to suffer irreparable harm if this

20 misleading information is not removed immediately. “[O]nce misinformation has been

21 communicated to putative class members, that bell cannot be unrung.” Kater, 423 F. Supp. 3d at

22 1064. Unlike court-approved notice under Rule 23(c)(2), “[u]nsupervised, unilateral

23 communications with the plaintiff class sabotage the goal of informed consent by urging

24 exclusion on the basis of a one-sided presentation of the facts, without opportunity for rebuttal.

25 The damage from misstatements could well be irreparable.” Kleiner, 751 F.2d at 1203. There is a

26 “serious risk” that having seen Levi & Korsinky’s misleading communication, class members

27 “will be inclined to disregard further communications” about the lawsuit. Kater, 423 F. Supp. 3d

28 at 1064.

     EMERGENCY MOTION FOR TRO - 3:15-cv-03747-JD                                                         -4-
         Case 3:15-cv-03747-JD Document 477 Filed 09/18/20 Page 6 of 9




 1          15.     As the Court is aware, “[c]onvincing class members to take the steps necessary to

 2 secure recovery in a class action settlement or judgment is often difficult.” Id. The Court and

 3 counsel for both parties have expended a great deal of time, effort, and money to make sure that

 4 class members receive accurate notice of their rights in this lawsuit so that they can make an

 5 informed decision as to whether to participate. A misleading communication like this one, which

 6 is designed to fool class members into believing that they are communicating with class counsel

 7 when that is not the case, causes irreparable harm. For many class members, there may only be

 8 one opportunity to catch their attention on this matter before it is diverted. Levi & Korsinky are

 9 not entitled to thwart the Court-ordered notice plan by co-opting that opportunity with a

10 misleading advertisement.1

11          16.     Finally, the balance of the equities and public interest favor issuance of the TRO.

12 As discussed above, the harm to class members from these misleading communications are

13 significant. The burden on Levi & Korsinky, by contrast, is small. Levi & Korsinky might be

14 able to engage in some solicitation of absent class members, but they certainly cannot do it in a

15 misleading manner. For now, Plaintiffs ask that Levi & Korsinky be required to take down their

16 advertisements until the Court has the opportunity to issue an appropriate preliminary injunction.

17 Similarly, “[t]he public interest favors allowing courts to control the judicial process and ensure

18 compliance with the Federal Rule of Civil Procedure” and therefore support issuance of this

19 TRO. Kater, 423 F. Supp. 3d at 1064; see also Gulf Oil Co. v. Bernard, 452 U.S. 89, 100 (1981)

20 (“a district court has both the duty and the broad authority to exercise control over a class action

21 and to enter appropriate orders governing the conduct of counsel and parties.”); McWilliams v.

22 Advanced Recovery Sys., Inc., 176 F. Supp. 3d 635, 641 (S.D. Miss. 2016) (enjoining individual

23 lawyers and their law firms from continuing to engage in misleading communications with class

24

25   1
       While corrective notice cannot fix the irreparable harm that has already been caused by Levi
26 & Korsinky’s misrepresentations, it may help to mitigate the damage. At the preliminary
   injunction stage, Plaintiffs will offer a proposal for correcting the misunderstandings of class
27 members who may already have been misled by these advertisements. Plaintiffs will also seek
   an accounting of all class-member communications with Levi & Korsinsky.
28

     EMERGENCY MOTION FOR TRO - 3:15-cv-03747-JD                                                       -5-
       Case 3:15-cv-03747-JD Document 477 Filed 09/18/20 Page 7 of 9




 1 members); In re McKesson HBOC, Inc. Sec. Litig., 126 F. Supp. 2d 1239, 1246 (N.D. Cal. 2000)

 2 (“The court is particularly troubled by the distribution of a ‘notice’ not authorized by the court

 3 and by the assembly-line pre-authorization of class ‘opt outs.’.”).

 4          WHEREFORE, Plaintiffs respectfully request that the Court enter an emergency Order

 5 that 1) directs Levi & Korsinky LLP to immediately cease all advertising related to this case,

 6 including Facebook advertisements and the website located at

 7 https://signup.legalclaim.info/facial-recognition/; 2) setting a hearing on a preliminary injunction

 8 to take place within 14 days; 3) granting any such further relief as the Court deems reasonable

 9 and just.

10   DATED: September 18, 2020                      s/ Alexander G. Tievsky
                                                    Class Counsel
11
                                                    EDELSON PC
12                                                  JAY EDELSON*
                                                    BENJAMIN RICHMAN*
13                                                  ALEXANDER G. TIEVSKY*
                                                    350 North LaSalle Street, 14th Floor
14                                                  Chicago, IL 60654
                                                    Telephone: 312/589-6370
15                                                  312/589-6378 (fax)

16                                                  EDELSON PC
                                                    RAFEY BALABANIAN*
17                                                  LILY HOUGH*
                                                    123 Townsend Street, Suite 100
18                                                  San Francisco, CA 94107
                                                    Telephone: 415/212-9300
19                                                  415/373-9435 (fax)

20                                                  ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
21                                                  PAUL J. GELLER*
                                                    STUART A. DAVIDSON*
22                                                  CHRISTOPHER C. GOLD*

23                                                  120 East Palmetto Park Road, Suite 500
                                                    Boca Raton, FL 33432
24                                                  Telephone: 561/750-3000
                                                    561/750-3364 (fax)
25

26

27

28

     EMERGENCY MOTION FOR TRO - 3:15-cv-03747-JD                                                        -6-
       Case 3:15-cv-03747-JD Document 477 Filed 09/18/20 Page 8 of 9




 1
                                             ROBBINS GELLER RUDMAN
 2                                             & DOWD LLP
                                             PATRICK J. COUGHLIN
 3                                           ELLEN GUSIKOFF STEWART
                                             LUCAS F. OLTS
 4                                           RANDI D. BANDMAN
                                             655 West Broadway, Suite 1900
 5                                           San Diego, CA 92101
                                             Telephone: 619/231-1058
 6                                           619/231-7423 (fax)

 7                                           ROBBINS GELLER RUDMAN
                                               & DOWD LLP
 8                                           SHAWN A. WILLIAMS (213113)
                                             JOHN H. GEORGE (292332)
 9                                           Post Montgomery Center
                                             One Montgomery Street, Suite 1800
10                                           San Francisco, CA 94104
                                             Telephone: 415/288-4545
11                                           415/288-4534 (fax)

12                                           LABATON SUCHAROW LLP
                                             MICHAEL P. CANTY*
13                                           CORBAN S. RHODES*
                                             140 Broadway
14                                           New York, NY 10005
                                             Telephone: 212/907-0700
15                                           212/818-0477 (fax)

16

17
                                             Attorneys for Plaintiffs and Class Counsel
18

19

20

21

22

23

24

25

26

27

28

     EMERGENCY MOTION FOR TRO - 3:15-cv-03747-JD                                          -7-
       Case 3:15-cv-03747-JD Document 477 Filed 09/18/20 Page 9 of 9




 1                                  CERTIFICATE OF SERVICE

 2         I, Alexander G. Tievsky, an attorney, hereby certify that I on September 18, 2020, I
 3 served the above and foregoing upon all parties to this action via the CM/ECF system. I further

 4 certify that I served the same upon the firm of Levi & Korsinky LLP by electronic mail to the

 5 following persons:

 6 Eduard Korisnky
   ek@zlk.com
 7
   Managing Partner
 8
   Joseph E. Levi
 9 jlevi@zlk.com
   Managing Partner
10
   Rosemary M. Rivas
11
   rrivas@zlk.com
12 Partner

13
     s/Alexander G. Tievsky
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     EMERGENCY MOTION FOR TRO - 3:15-cv-03747-JD                                                     -8-
